DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/923,206 filed 07/08/2020.
Claims 1-20 are pending in the Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an area”, “zones” “delivery mechanisms”, “one or more portions” recited in claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the preamble "The computer program product of claim 5”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It should be noted that no explicit support was found on the Specification for the terms “an area”, “zones”, “one or more portions”.

The following is a quotation of 35 U.S.C. 112(b):






Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1-20 should be noted that it is not clear what Applicants intent to mean by terms:
It is not clear what are “an area”, “zones” 
It is not clear what are “one or more portions” 
It is not clear “in the plurality” of what in claim 1 (line 6), claim 4 (line 3), claim 8 (line 9), claim 11 (line 3), claim 15 (line 12), claim 18 (line 3)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAKRABORTY et al. (US Patent Application Publication 20200262305).
With respect to clam 1 (as best understood) CHAKRABORTY et al. teaches A computer-implemented method (paragraph [0004]) comprising: 
partitioning an area into zones, wherein each zone includes one or more delivery mechanisms and each delivery mechanism include one or more portions that are capable of charging an electric vehicle (partition an area into plurality of networks/102/104/106/108/zones (paragraph [0099]; Fig. 3), wherein each charge network 302/zone includes one or more charge-supplying entities/delivery mechanism, being capable of charging charge-receiving entities (paragraph [0111]; Fig. 7)); 
in response to receiving a request to charge, reserving a portion of a delivery mechanism for a fixed period of time based on available capacity of a delivery mechanism in the plurality and need of the electric vehicle requesting a charge (scheduler using scheduling algorithm to schedule charging by receiving/sending requests/commands within signals between entities needed charging/charge-receiving entities/electric vehicle requesting a charge and available sources of charging/charge-supplying entities/delivery mechanism (paragraphs [0071], [0078], [0097]), wherein decision is made based on available charge/available capacity of the  available sources of charging/charge-supplying entities/delivery mechanism for the duration/fixed period of time (paragraphs [0097], [0106], [0085], [0089])); and
modifying the fixed period of time based on real time use of the delivery mechanism (optimizing/modifying scheduled charge transaction/duration/fixed period of time based on real time of the charging entities/ delivery mechanism (paragraphs [0126], [0080], [0089], [0124])).
With respect to claims 8 (as best understood) and 15 (as best understood) CHAKRABORTY et al. teaches limitations similar to claim 1, including A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions (apparatus comprising at least one processor and at least one memory/computer readable storage media storing computer program code/instructions (paragraph [0004])). 
With respect to claims 2-7, 9-14, 16-20 CHAKRABORTY et al. teaches:
Claims 2, 9, 16: further comprising: adding the electric vehicle requesting a charge to a queue of vehicles requesting charge (paragraphs [0177], [0071]); and determining whether the requesting electric vehicle can be granted a reservation to charge in the delivery mechanism (paragraphs [0069], [0080]).
Claims 3, 10, 17: further comprising: in response to determining that the requesting electric vehicle can be granted the reservation to charge in the delivery mechanism, routing the requesting electric vehicle to the delivery mechanism (paragraphs [0080], [0089], [0099]).
Claims 4, 11, 18: wherein, in response to receiving a request to charge, reserving a portion of a delivery mechanism for a fixed period of time based on available capacity of a delivery mechanism in the plurality and need of the electric vehicle requesting a charge comprises: identifying a delivery mechanism within the area that is along the electric vehicle's current route (paragraph [0177]); determining whether the electric (paragraphs [0177], [0097], [0106]); and in response to determining that the electric vehicle cannot be granted a reservation to charge, identifying another delivery mechanism along the electric vehicle's current route that can accommodate the electric vehicle requesting charge (paragraphs [0107], [0135], [0137]).
Claims 5, 12, 19: further comprising: in response to determining that the requesting electric vehicle cannot be granted a reservation to charge, identifying at least one currently charging electric vehicle that is within a percentage threshold of requested charge (paragraphs [0137], [0007]); and stopping charge to the at least one currently charging electric vehicle (paragraphs [0137], [0134], [0100], [0179]).
Claims 6, 13, 20: further comprising: in response to receiving a request to charge, identifying whether the requesting electric vehicle is a priority vehicle (paragraphs [0100]).
Claims 7, 14: wherein modifying the fixed period of time based on real time use of the delivery mechanism comprises: adding or shortening the fixed period of time for charging based on a percentage of charge that a currently charging vehicle has achieved (paragraphs [0100], [0108], [0124], [0146])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/16/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851